DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the "restriction device" and "heating device" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
“The Restriction device” of the instant application is disclosed, in paragraph (0016), as being the restriction member 23 (a flat plate) and the placement surface 22a of the support base 22, while “the heating device” is disclosed as being a laser device 25 in paragraph (0013) and these to limitations are interpreted as such structures or equivalent in the rejections below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
Claims 1 - 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claims 1 and 6 each recite "...two stacked metal members...
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nagahama et al. (US 2017/0110435 A1).
Regarding claim 1, Nagahama discloses a welding apparatus (a bonding apparatus (400), (0160, FIG. 16)) comprising: a restriction device ( that restricts motion of two stacked metal members in a stacking direction of the two metal members (a stacking unit (430 and 52) which stacks the two metal members to be welded (50 , 62) together between the support 52 and press unit 430, (0160, FIG. 17)), without pressing the two metal members against each other (As FIG. 2 of the instant application shows and paragraph (0024) of the specification explains, the restriction device stacks the two metal members  together between a drivable (up and down along the stack) restriction member(23) and support base 22 and it is not clear how this happens without pressing the two metal members together (see the written description rejection above). Hence, “without pressing the two metal members against each other”- is interpreted as meaning without additional (external) pressing force or unit other than the stacking unit pressing the two metal members together, this is demonstrated in FIG.17 of Nagahama); and a heating device (a heating laser L2, FIG. 17) that applies heat to cause solid phase diffusion at a welding interface between the two metal members while motion of the two metal members is restricted by the restriction device (laser l2 applying heat to solid-phase diffusion bond  the first bonding surface 62b and the second bonding surface 50a while the metal members (50 and 62) are stacked together, (0174, FIG. 17)).
Regarding claim 2, Nagahama discloses the welding apparatus according to claim 1, wherein the restriction device includes a support base (support member (52), FIG. 17) having a placement surface on which the two stacked metal members are placed (the two metal layer stack is supported by support member 52 at the lower surface of 50, (0161)) and a restriction member (a stacking unit (430 and 52) that holds the two metal members, between the placement surface and the restriction member, to restrict motion of the two metal members in the stacking direction of the two metal members (stacking unit (430 and 52) which stacks the two metal members to be welded (50 , 62) together between the support 52 and press unit 430 stacks for laser heating , (0160, FIG. 17)).  
Regarding claim 4, Nagahama discloses the welding apparatus according to claim 1, wherein the two metal members include a surface electrode of a semiconductor element disposed on a substrate or a metal film formed on a surface of the substrate (a metal layer (51) of a semiconductor component (50), FIG. 17), and a wiring member (a lead frame 62, FIG. 17).
Regarding claim 6, Nagahama discloses a method of manufacturing a welded body (a method of manufacturing bonded semiconductor members, (0106)), the method comprising: restricting motion of two stacked metal members in a stacking direction of the two metal members  (a stacking that stacks the two metal members to be welded (50 , 62) together between the support 52 and press unit 430, (0160, FIG. 17)) without pressing the two metal members against each other (without additional (external) force pressing the two metal members together, (FIG.17 of Nagahama), and welding the two metal members by applying heat to cause solid phase diffusion at a welding interface between the two metal members (applying laser (L2) heat to solid-phase diffusion weld the first bonding surface 62b and the second bonding surface 50a while the metal members (50 and 62) are stacked together, (0174, FIG. 17)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahama in view of Kobayashi et al. (US 2011/0278266 A1), here in after called Kobayashi.

Regarding claim 3, Nagahama discloses the welding apparatus according to claim 2, wherein: the heating device is a laser device that heats the welding interface by irradiating a laser beam onto a surface of one of the two metal members that is farther from the placement surface (heating laser L2 irradiates the surface 62a of the lead frame 62 farther from the support frame 52, (0161, FIG. 16 & 17)).
Nagahama does not explicitly disclose that the restriction member has a passage through which the laser beam passes.  
However, Kobayashi that teaches a laser welding method of two metal layers (0003), also teaches a restriction member (a clamping jig 16, FIG. 1) has a passage through which the laser beam passes (the clamping jig 16 has an opening 16d for passing the laser beam L1 & L2, (0029, FIg.1)).
The advantage of opening 16d is to make it possible to apply the laser beams accurately to a welding spot of the heating surface (0029).
Therefore, it would have been obvious for one of ordinary person skill in the art at the time of filling to modify the restriction member (press unit 430) of Nagahama to include a passage through (an opening) in order to  make it possible to apply the laser beams accurately to a welding spot of the heating surface.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagahama in view of Tamai (US 2015/0179539 A1), here in after called Tamai.
Regarding claim 5, Nagahama discloses the welding apparatus according to claim 1, wherein the two metal members17 include a semiconductor element disposed on a substrate (a metal layer (51) of a semiconductor component (50), FIG. 17).
 	Nagahama is silent about a heat radiation member.  
	However, Tamai that teaches laser welding and semiconductor devices (0003), also teaches a heat radiating base (51), (0005).
	Heat radiation member are common components of power semiconductor modules that are used to take away the excess heat generated from the power semiconductor component during operation.
Therefore, it would have been obvious for someone with ordinary skill in the art the time of filling to modify the semiconductor disclosed in Nagahama to include a heat radiating member (heatsink) in order to use the semiconductor component in power application that can take away (heatsink) the excess heat generated during application.
Regarding claim 6, Nagahama discloses a method of manufacturing a welded body (a method of manufacturing bonded semiconductor members, (0106)), the method comprising: restricting motion of two stacked metal members in a stacking direction of the two metal members  (a stacking that stacks the two metal members to be welded (50 , 62) together between the support 52 and press unit 430, (0160, FIG. 17)) without pressing the two metal members against each other (without additional (external) force pressing the two metal members together, (FIG.17 of Nagahama), and welding the two metal members by applying heat to cause solid phase diffusion at a welding interface between the two metal members (applying laser (L2) heat to solid-phase diffusion weld the first bonding surface 62b and the second bonding surface 50a while the metal members (50 and 62) are stacked together, (0174, FIG. 17)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761